             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:17-cr-00062-MR-WCM-4


UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
              vs.                )                        ORDER
                                 )
JAMES JEREMIAH TONEY,            )
                                 )
                   Defendant.    )
________________________________ )


     THIS MATTER is before the Court on the Defendant’s “Motion to

Reconsider and Toney’s Reply to the Government’s Motion in Opposition”

[Doc. 134].

     The Defendant moves the Court to reconsider its Order denying his

motion for compassionate release. Upon careful review of the Defendant’s

motion, the Court finds no basis to reconsider its prior Order. Accordingly,

the Defendant’s motion for reconsideration is denied.

     IT IS, THEREFORE, ORDERED that the Defendant’s “Motion to

Reconsider and Toney’s Reply to the Government’s Motion in Opposition”
                              Signed: November 23, 2020

[Doc. 134] is DENIED.

     IT IS SO ORDERED.




    Case 1:17-cr-00062-MR-WCM Document 135 Filed 11/23/20 Page 1 of 1
